DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 – 15, 18 – 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dega (US 3,904,21).
Regarding Claim 13:
Dega teaches a plug-in coolant pump (10) of a motor vehicle, the plug-in coolant pump comprising: an open impeller (36) surrounded by a pump housing (14) and drivable about a longitudinal axis by a pump shaft (16) extending through the pump housing; and a seal (20) between the pump shaft and the pump housing to seal the pump housing; wherein the pump housing includes retaining domes (50) on which a sealing disc (42) (22) is fastened to set a sealing gap between a pump inlet (via 30) with a pressure slope and the open impeller.
	Regarding Claim 14:
Dega teaches the sealing disc is positioned concentrically to the pump shaft and is defined by a sealing ring (52).
	Regarding Claim 15:
Dega teaches the sealing disc is curved inwardly away from the impeller in the radial direction and has a shape corresponding to a shape of the impeller (Fig 1).
	Regarding Claim 18:
Dega teaches at least three (50 top and bottom, and via 40) of the retaining domes are provided, the retaining domes being uniformly distributed in a circumferential direction with respect to the longitudinal axis.
	Regarding Claim 19:
Dega teaches the retaining domes terminate at an edge of the pump housing in the longitudinal direction (Fig 1).
	Regarding Claim 20:
		Dega teaches the sealing disk includes a sealing lip (64).
	Regarding Claim 21:
Dega teaches the plug-in coolant pump is installed in a mounting bore of an engine block of an internal combustion engine of a motor vehicle (via crankshaft and engine block through bearing 24).
	Regarding Claim 22:
Dega teaches an internal combustion engine of a motor vehicle, the internal combustion engine comprising: an engine block including a mounting bore; and the plug-in coolant pump according to claim 13; wherein the plug-in coolant pump is fastened to the engine block; and a sealing lip of the sealing disc seals a gap located between the sealing disc and the engine block (see abstract, and via bearing 24).
	Regarding Claim 23:
		Dega teaches the engine block includes a pump inlet (via 30).
	Regarding Claim 24:
Dega teaches an entirety of the pump housing is outside the engine block (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dega (US 3,904,211) and in view of Hong et al. (US 8,562,314).
Regarding Claim 16:
	Dega is silent to an electric motor to drive the pump shaft is provided.
	However, Hong et al. teaches a similar electric pump with rotors (84, 86, 88, 90) and stators (102) to electrically drive the shaft of the pump.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the electric motor or Hong et al. in the pump of Dega in order to efficiently rotate the coolant pump.
	Regarding Claim 17:
Dega is silent to the sealing disc is fixed to the retaining domes by retaining pin.
However, Hong et al. teaches a retaining pin (B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the bolts of Hong et al. to fasten the seals of the pump to the housing for a tighter connection.

Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive. 
On Pages 5 – 6 of the Remarks, the Applicant argues that Dega does not the teach the retaining domes as claimed. The Examiner disagrees and maintains the rejection because based on a broad but reasonable interpretation, the seal cup 50 of Dega forms multiple domes around the shaft 16 and multiple blades 36. A more clear and positive recitation such as the domes being formed around a central bore would overcome the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747